Motion by the People for resettlement of this court’s decision and order dated February 6, 1989 (147 AD2d 489), which determined the appeal of Charles Brown from a judgment of the County Court, Westchester County (West, J.), rendered July 8, 1987.
Upon the papers filed in support of the motion and there being no opposition thereto, it is,
Ordered that the motion is granted to the extent of vacating the first sentence of the decretal paragraph of the decision and order dated February 6, 1989, and substituting therefor the following: "Ordered that the judgment is modified, as a matter of discretion and in the interest of justice, by reducing the defendant’s conviction to criminal possession of a controlled substance in the second degree; as so modified, the judgment is affirmed”. Mollen, P. J., Brown, Kunzeman and Kooper, JJ., concur.